PER CURIAM.'
By motion pursuant to Criminal Procedure Rule No. 1, F.S.A. ch. 924 Appendix filed in the lower court and by appeal from denial of that motion, appellant seeks relief upon grounds which indicate an attempt to employ Rule No. 1 as a substitute for timely appeal. The decisions in this State and analogous Federal authority are, with a single exception, not here significant, unanimous in denying relief under these circumstances. Criminal Procedure Rule No. 1 is not a substitute for appeal. Austin v. State, Fla.App.1964, 160 So.2d 730.
Affirmed.
SMITH, C. J., and ALLEN and ANDREWS, JJ., concur.